Appellant was convicted in the district court of San Patricio County of transporting intoxicating liquor, and his punishment fixed at one year in the penitentiary.
There is a bill of exceptions substantially complaining that the court did not charge the law applicable to the facts of this case. The bill does not make any showing of reasons why the charge fails, or how it is wrong. No part of the charge is copied in the bill or referred to therein. Manifestly it presents no error. The only other bill of exceptions set forth appellant's objection to the State asking him while on the witness stand, "Where did you get that whiskey?" The ground of objection appearing is that this question was not in rebuttal of anything that had been brought out upon the redirect examination. Under our practice we do not hold the parties strictly to the propositions of rebuttal, redirect, sur-rebuttal, etc., examinations. The object of every trial ought to be to arrive at the truth, and if the questions asked be material to issues arising in the case, this court would not reverse because they were asked in other than what might be considered their proper place in the trial. The facts seem sufficient to support the judgment. Appellant, his wife, another man and his wife were in a car proceeding along a public road. They had a quantity of whiskey in the car. Appellant was intoxicated. When they discovered the officers appellant and the others began to throw the jugs of whiskey out. Appellant told the officers where they had obtained the liquor.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.